DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1, 5 & 7-10 are pending and have been examined in this application. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5 & 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art shown in Figures 1-3 of Applicant’s disclosure, hereafter referred to as APA, in view of JPS56101116U, hereafter referred to as [116].

A) As per Claim 1, APA teaches an arc ventilation system of a distributing board in which a plurality of compartments are provided (APA: Figure 1), wherein 
a first compartment accommodating an electric power device which can be drawn in or out, among the plurality of compartments (APA: Figure 1, Item 3 with device 7);
a guard plate is formed on upper, lower, left, and right sides of the electric power device (APA: Figure 2, Item 7c),
wherein an upper plate of the guard plate is bent from a first plane parallel to the first vertical plate to a second plane not parallel to vertical (APA: Figure 2, top of Item 7c is bent right in Figure).
APA does not teach an arc blocking part blocking a space between the electric power device and the first compartment at an operation position of the electric power device;
the arc blocking part partially overlaps the electric power device in a direction perpendicular to a direction in which the electric power device is drawn in or out;
the arc blocking part is provided at an upper panel or a side panel of the first compartment;
the arc blocking part partially overlaps the guard plate,
wherein a first extending plate of the arc blocking part is provided at the upper panel and protrudes downward toward the guard plate.
However, [116] teaches an arc blocking part blocking a space between the electric power device and the first compartment at an operation position of the electric power device ([116]: Figures 1 & 3, Item 4 blocks arcs between Items 5 & 6);
the arc blocking part partially overlaps the electric power device in a direction perpendicular to a direction in which the electric power device is drawn in or out ([116]: Figures 1 & 3, Item 4 blocks arcs);
the arc blocking part is provided at an upper panel or a side panel of the first compartment ([116]: Figures 1 & 3, Item 4 on all sides of compartment);
the arc blocking part partially overlaps the guard plate ([116]: blocking part extends around entire electric device and would overlap guard plate [Item 15 being the analogous part]),
wherein a first extending plate of the arc blocking part is provided at the upper panel and protrudes downward toward the guard plate([116]: Figure 3, Item 4 is at front of second upper panel extending downward).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of APA by adding an arc blocking part, as taught by [116], with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified APA with these aforementioned teachings of [116] with the motivation of preventing arc gases from escaping toward the entry of the electric device.

B) As per Claim 5, APA in view of [116] teaches that a second compartment (APA: Figure 1, Item 4) and a third compartment are provided adjacent to each other above the first compartment (APA: Figure 1, Item 6),Response to Restriction Requirement dated October 18, 2021 Application No. 16/657,258 (0313073.00923)the upper panel comprises a first upper panel disposed below the second compartment and a second upper panel disposed below the third compartment, and a partition frame is provided at a rear portion of the first upper panel, so that the guard plate is disposed below the partition frame at an operation position of the electric power device (APA: Figure 2, partition frame above 7c on upper panel below Item 4).

C) As per Claim 7, APA in view of [116] teaches that a height of the front portion is equal to a height of the partition frame ([116]: Figure 3, item 4 would be positioned with partition frame of APA extending downwardly therefrom to overlap guard plate).

D) As per Claim 8, APA in view of [116] teaches that a lower end of the first extending plate extends to a position lower than a height of the upper plate of the guard plate ([116]: Figure 3, item 4 is at front of second upper panel extending downward past guard plate 15 (analogous to 7c in APA)).

E) As per Claim 9, APA in view of [116] teaches that the side panel of the first compartment is provided with a protection plate, and the protection plate is supported by a support plate ([116]: Figure 3, Item 4 extends on side as protection plate supported by side panel of compartment).

F) As per Claim 10, APA in view of [116] teaches that a second extending plate is bent from the protection plate or the support plate, a portion of the second extending plate partially overlaps the side plate of the guard plate ([116]: Figure 3, Item 4 extends on side as protection plate supported by side panel of compartment).

Response to Arguments
Some of Applicant’s arguments with respect to claim(s) 1, 5 & 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Other of Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive.
A) The Applicant asserts that [116] or Ozaki does not teach an arc blocking part that blocks a space between the electric power device and the first compartment. The Examiner respectfully disagrees. Item 4 is the arc blocking part as cited above is between the electric systems in compartment 6 in Figure 3 and the analogous first compartment (identical to APA setup) Item 5. The Examiner notes that arc blocking part even with the specificity of it having an extending plate is a very broad term and Item 4 in [116] certainly covers all the limitations of the claims.
B) The Applicant asserts that [116] does not teach the upper plate of the guard plate being bent as claimed. The Examiner notes that this argument is moot as those limitations are being taught by the Admitted Prior Art of Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762